                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TENNESSEE
                                  AT    J<v\o>< vii ((   IN                             FILED
                                                                                            JUL 2 0 2020
                                                 )                                  _ Clerk, U. S. District Court
            I      r -
                                                                                   '.::astern District of Tennessee
                                                 )                                            At Knoxville

                                                 )
     (Enter above the NAME of the
      plaintiff in this action.)                 )                          3:20-mc-47-PLR-DCP

          V.                                     )

                                                 )

                                                 )

Dr , l~1~ 'd' 'l          o r, r hAkur           )
     (Enter above the NAME of each
      defendant in this action.)                 )

                            COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                           (42 U.S.C. Section 1983)

I.        PREVIOUS LAWSUITS

          A.       Have you begun other lawsuits in state or federal court dealing with the same facts . /
                   involved in this action or otherwise relating to your imprisonment? YES ( ) NO (£ )

          B.       If your answer to A is YES, describe the lawsuit in the space below. (If there is more
                   than one lawsuit, describe the additional lawsuits on another piece of paper, using the
                   same outline.)

                   1.     Parties to the previous lawsuit:

                          Plaintiffs:
                                        -----------------------


                          Defendants:
                                        ---~------------------




                                          1
       Case 3:20-cv-00344-PLR-DCP Document 1 Filed 07/20/20 Page 1 of 6 PageID #: 1
               2.         COURT: (If federal court, name the district; if state court, name the county):




               3.         DOCKET NUMBER: - - - - - - - - - - - - - - - - - - - -

               4.         Name of Judge to whom case was assigned: _ _ _ _ _ _ _ _ _ _ __

               5.         Disposition: (For example:- Was the case dismissed? Was it appealed? Is it still
                          pending?)
                                         ------------------------
               6.         Approximate date of filing lawsuit: _ _ _ _ _ _ _ _ _ _ _ _ _ __

               7.         Approximate date of disposition: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                                                                        l --                                                   \
II.      PLACE OF PRESENT CONFlNEMENT:                              __.f_.-.-,'-' \0:;_x_       __,_~=J-✓'-'--t'--'-:_,_--/____._c~--'--,-'-!_ _ _ _ __

         A.    Is there a prisoner grievance procedure in this institution? YES {X) NO ( )

         B.    Did you prese~ tI:,e facts relating to your complaint in the prisoner grievance procedure?
               YES ( ) NO()<)

         C.    If your answer is YES,

               1.         What steps did you take? - - - - - - - - - - - - - - - - - - -



               2.         What was the result?
                                                          --------------------

         D.    If your answer to Bis NO, explain why not. _l~Al~e,.,,--~"--\---'-+-..__cc--'--,,---'j--L_er__r,__/\ _ _4-;-1-~,)_.....                                                    1,
                                                                                                                                                                                   .,..,_._t
                                                                                                                                                                   t'""',,._""'"/;___




         E.    If there is no prison grievance procedure in the institution, did you complain to the
               prison authorities? YES k') NO ( )

         F.    If your answeris YES,

               1.         What steps d1"d you t ake ?•                                      t   O      A\
                                                                _1._._/\____\....,l""'"_:,..,..\--------·--·
                                                                                                                 j
                                                                                                              1 ....
                                                                                                          i-.....
                                                                                                                                       -,·             ("    I         ' /~(
                                                                                                                      1 -_!_c-'-.,--===·-_______.)=,u.....:};.:...•t,.....
                                                                                                                  c-1.....                                             : ----r"'-f_'!J
                                                                                                                                                                                 1 \-
                                                                                                1




                                         2
      Case 3:20-cv-00344-PLR-DCP Document 1 Filed 07/20/20 Page 2 of 6 PageID #: 2
                                                                                                                   1
               2.        What was the result? _"'_·~~i\~.'--'l.,'--L____\.___
                                                                          k.1_'c1'---\_.- ~1_1\,_l0_'_ _!.,. . ;~_r____;;=,
                                                                                                                         ...,-',\_,_\·_,_ _ __



                                                                                                Oc                                      TO.
ill.   PARTIES

       (In item A below, please your name in the first blank and place your present address in the
       second blank. Do the same for any additional plaintiffs.)

       A.


              Permanent home address:                  11,u
                                                     --""----------'-------------
              Address of nearest relative: i/orl                   t:1 J     c, , ~ ,, , \ ,(


       (In item B below, place the FULL NAME of the defendant in the first blank, his official
       position in the second blank, and his place of employment in the third blank. Use item C for
       the additional names, positions, and places of employment of any additional defendants.)

       B.     Defendant:        r:CT, li. P   \
                                                    :- \ 1 , 5 , 0
                                                                     \
                                  .Ok
              Official position: -.   V;- ,A : .\~
                                    -.1-'----'--'-'--------------------
                                        F '-=-''-:,,'
              Place of employment·• ---'--'-''                     , l , ~. t /}- '.;- -;✓,' - ' -e,,,_' . . : . . ; _ " - " ' - - - - - - - - - -
                                               () ()--''----,,-'-',-'-i1,---+·                     , .\




       C.




N.     STATEMENTOFCLAIM

       (State here as briefly as possible the FACTS of your case. Describe how EACH defendant is
       involved. Include also the names of other persons involved, dates and places. DO NOT give
       any legal arguments or cite ·any cases or statutes. If you intend to allege a number of related
       claims, number and set forth each claim in a separate paragraph. Use as much space as you
       need. Attach extra sheets, if necessary.)
       00-    oc\. ~(,t.1               '.;"C)l1)J: VX1S                   if\     +le..        b\.)k      0,.\-       u.s,p         /~-q-\c,Jf'




                                                                    3
   Case 3:20-cv-00344-PLR-DCP Document 1 Filed 07/20/20 Page 3 of 6 PageID #: 3
      {":                             1
     1''.·( -~Y'•'!                 ·-t<,~
                                                                                                                                 i     /
                                                                                                                                                                              I                     l

                                                                                                                                                    .:.,, ~.,. f       l\   L:\--     Os; l //' .j\ I
                                                                                                                                                                                                                ('1   e  +"       ()\ J
                                                                                                                         I                 /                                          I
                                                                                                                                                                                                            I                      I
                                                                                                                                                                                          ~~/J,          J-1 tr /,,Jf1c. f
                                                                                    I
    '\•\,
     ,
               ,·,,, (l_.. • . \I
            , ', :, I

               \ I                    j
                                             '1·_~.~,· r·,,:.   >- _ 1' ·,,·,:,"/•·
                                                                1
                                                                ~,/   ...   .. ,. . ,~-, 1i"'~._      Ct    ~·T'""'/ r:v' 1r'·
                                                                                                                             1
                                                                                                                                 \I'                                                      \,J\,V\       :r I r ,,t       jV   -....~it,
                                                                                                                                                                                                                                    .,




                                                                                                                                                                                       [\
                                                                                                                                                                                            ..
                                                                                                                                                                                      (~} "")




                                                                                    ✓




       -r                                                                                                                                                                                                             0/\

                                                                                                                                                                                                                              ,
                                                                            '           j
                                                                                                       I
                                                                                            /      c:,c{L                                       ,. I ,, ,l 11
                                                                                                                                               '_: &1:'(.
                                                                                                                                                                                    ,.,
                                                                                                                                                                                     L/1            C:-L1
                                                                                                                                                                                                     ,  1
                                                                                                                                                                                                                  J ,}
                                                                                                                                                    ,              I




                                                                  I




                                                                                                              4
Case 3:20-cv-00344-PLR-DCP Document 1 Filed 07/20/20 Page 4 of 6 PageID #: 4
V.      RELIEF

        (State BRIEFLY exactly what you want this Court to do for you. Make NO legal arguments.

        Cite NO cases or statutes.)
                 ,,
                .y (.( \




        I (We) hereby certify under penalty of perjury that the above complaint is true to the best of
        my (our) information, knowledge and belief.                 ·

                                                            JI
        Signed this

                      ----'--o'---1/
                           /   1/ i:)f          day of

                                                   /
                                                               J

                                                            1(_fJ//
                                                                   1
                                                                    ./                20   2u.


                                               </ff                l
                                              Signature 6f plaintiff(s)




                                                       5


     Case 3:20-cv-00344-PLR-DCP Document 1 Filed 07/20/20 Page 5 of 6 PageID #: 5
                      ........ ,
                     ·•            .,



                                                                                                                  FOREVER/ USA


                                                                                    JUL 2 0 2020


                                        JUL 2 o rnzo         F:r·
                                                             '   '
                                                                                             (~


                                                             8bo         ("'\,,
                                        h   I   'luXViiie    l<' .   .   J•       1'"N



                                                                                                  Se lder ls an imn ~i n .--
                                                                                                                         ,   .t---:. ·.~ ., ,.,) 1


                              37:;ic:2-232·799                                                I,I'll fl f:tiO}y.ijl'/ ifJJJi.ifity
                                                      rn I, II }I' 111II J,, Ju} 11,J, /11 lj 11
Case 3:20-cv-00344-PLR-DCP Document 1 Filed 07/20/20 Page 6 of 6 PageID #: 6
